from a judgment of the Erie County Court (Shirley Troutman, J.), rendered November 2, 2005. The judgment convicted defendant, upon a jury verdict, of criminal possession of a weapon in the third degree (two counts).
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him, upon a jury verdict, of two counts of criminal possession of a weapon in the third degree (Penal Law § 265.02 [4], [5] [ii]). Contrary to the contention of defendant, County Court properly refused to suppress the handgun seized from him. The court’s assessment of the credibility of the witnesses at the suppression hearing is entitled to deference (see People v Prochilo, 41 NY2d 759, 761 [1977]), and the record supports the court’s determination that defendant consented to the search. Also contrary to defendant’s contention, the verdict is not against the weight of the evidence (see generally People v Bleakley, 69 NY2d 490, 495 [1987]). Present—Hurlbutt, J.P., Martoche, Smith, Peradotto and Pine, JJ.